Case 8:19-cv-00448-VMC-CPT Document 139-2 Filed 01/13/21 Page 1 of 3 PageID 11008




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA                          2
                                    TAMPA DIVISION

   U.S. SECURITIES AND EXCHANGE                   Case No.: 8:19-cv-448-VMC-CPT
   COMMISSION,

                       Plaintiff,

                                                               Trial
                v.


   SPARTAN SECURITIES GROUP, LTD.,
   ISLAND CAPITAL MANAGEMENT,
   CARL E. DILLEY, MICAH J. ELDRED,
   and DAVID D. LOPEZ

                       Defendants.




                                     WITNESS LIST

                         _____ Plaintiff        ___X__ Defendant

                      Name                    Subject and Brief         Date(s) Testified
                                           Description of Testimony        (Court Only)

                                           Fact witness regarding
                                           FINRA’s general practices,
                                           policies, and procedures
        Deji Adams                         related to Form 211
   1.   (Will Call)                        clearance process; and
                                           regarding FINRA’s
                                           practices, policies, and
                                           procedures related to Form
                                           211 clearance process for
                                           certain companies at issue

   2.   Michael J. Daniels                 Fact witness regarding the
        (May Call)                         actions alleged in the
                                           complaint

                                           Fact witness regarding
   3.   Carl Dilley                        personal knowledge of
        (Will Call)                        Spartan and Island’s
                                           business practices,
                                           policies, and procedures;
Case 8:19-cv-00448-VMC-CPT Document 139-2 Filed 01/13/21 Page 2 of 3 PageID 11009

  Case No.: 8:19-cv-448-VMC-CPT                                    Page 2 of 3


                                    personal knowledge of
                                    statutory and regulatory
                                    obligations and industry
                                    best practices; personal
                                    knowledge regarding
                                    actions alleged in the
                                    complaint

   4.   Bryan Dyer                  Fact witness regarding
        (Will Call)                 SEC’s examinations of
                                    Spartan and Island

                                    Fact witness regarding
                                    personal knowledge and
                                    understanding of Spartan
                                    and Island’s business
                                    practices, policies, and
                                    procedures; personal
   5.   Micah Eldred
                                    knowledge and
        (Will Call)
                                    understanding of statutory
                                    and regulatory obligations
                                    and industry best practices;
                                    personal knowledge and
                                    understanding regarding
                                    actions alleged in the
                                    complaint

   6.   George Franceschini         Fact witness regarding
        (Will Call)                 SEC’s examinations of
                                    Spartan and Island

                                    Expert witness regarding
                                    general background
                                    information on the relevant
                                    statutory and regulatory
                                    schemes; documents that
                                    transfer agents typically
                                    consult prior to recording
   7.   Mark Harmon                 transfers; the decision-
        (Will Call)                 making process transfer
                                    agents generally follow; he
                                    kind of regulatory and legal
                                    considerations transfer
                                    agents usually take into
                                    account when evaluating
                                    transfers
Case 8:19-cv-00448-VMC-CPT Document 139-2 Filed 01/13/21 Page 3 of 3 PageID 11010

  Case No.: 8:19-cv-448-VMC-CPT                                    Page 3 of 3


                                    Fact witness regarding the
   8.   Diane J. Harrison
                                    actions alleged in the
        (May Call)
                                    complaint
                                    Fact witness regarding
                                    personal knowledge and
                                    understanding of Spartan
                                    and Island’s business
                                    practices, policies, and
                                    procedures; personal
   9.   David Lopez                 knowledge and
        (Will Call)                 understanding of statutory
                                    and regulatory obligations
                                    and industry best practices;
                                    personal knowledge and
                                    understanding regarding
                                    actions alleged in the
                                    complaint
                                    Fact witness regarding
                                    FINRA’s general practices,
                                    policies, and procedures
                                    related to Form 211
       Mario C. Martins, Jr.
   10. (Will Call)                  clearance process; and
                                    regarding FINRA’s
                                    practices, policies, and
                                    procedures related to Form
                                    211 clearance process for
                                    certain companies at issue
       Alvin Saul Mirman            Fact witness regarding the
   11. (May Call)                   actions alleged in the
                                    complaint
                                    Fact witness regarding the
   12. Sheldon R. Rose              actions alleged in the
       (May Call)
                                    complaint
                                    Fact witness regarding
                                    FINRA’s general practices,
                                    policies, and procedures
                                    related to Form 211
   13. Alec Stanley                 clearance process; and
       (Will Call)                  regarding FINRA’s
                                    practices, policies, and
                                    procedures related to Form
                                    211 clearance process for
                                    certain companies at issue
       Any person named in the
   14. discovery documents or
       noticed by Plaintiff
       (May Call)
